Citation Nr: 1742141	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-24 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right ankle disability. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right ankle disability and/or claimed right knee disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION


The Veteran served in the United States Air Force with active duty from March 1978 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2015, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This claim was most recently before the Board in April 2016, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.

As a final matter, the Board again notes that the issue of entitlement to a total disability rating based on individual unemployment due to service-connected disabilities (TDIU) had been raised by the record, but had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore, the Board referred the claim in both the September 2015 and April 2016 remands.  The Board notes that a review of the record reveals that AOJ has not initiated any TDIU claim and therefore, the Board is compelled to then again refer to the claim for appropriate action.  38 C.F.R. § 19.9(b)(2016). 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issue of entitlement to service connection for a left knee disorder, to include as secondary to service-connected right ankle and/or right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee arthritis is aggravated by his service-connected right ankle disability.


CONCLUSION OF LAW

The criteria for service connection for right knee arthritis as secondary to the Veteran's service-connected right ankle disability have been met.  38 U.S.C.A. §§ 1131, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the Veteran's claim for entitlement to service connection for right knee in full and remanding the claim for entitlement to service connection for the left knee, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection 

The Veteran contends that he has a right knee disability that is related to his service-connected right ankle injury.  He sustained an injury to the right ankle in May 1978 while in service after a fall from a run, and he testified that the injury subsequently altered his gait, causing him to develop knee problems later on.  He also testified that he also injured his knees during the May 1978 fall, but that he was more concerned about his ankle and therefore did not seek treatment for his knees until years later. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's Service Treatment Records (STRs) do not reflect treatment for a knee disability or injury.  The Veteran was medically discharged in September 1978 for a left arm injury, and there is no mention of any knee disability in his Medical Board Report.  See, September 1978 Medical Board Report.  His separation examination was also silent as to any knee disabilities.  See, September 1978 separation examination.  

During his April 2015 Central Office hearing, the Veteran and his representative asserted that his bilateral degenerative arthritis was the result of his service-connected right ankle injury.  The Veteran asserted that as a result of his right ankle disability, he was forced to walk with a limp and altered gait, and the resulting altered gait subsequently has caused him to develop bilateral degenerative arthritis in the knees.  The Veteran also provided testimony stating that his knee was also injured in the May 1978 fall but that his ankle was his primary concern and accordingly, he did not seek treatment for his knees until they began to bother him more severely later on.  See, April 2015 hearing transcript.  

The Veteran also referenced treatment at Carolina Foot and Ankle during his testimony, and a review of the record finds private treatment records which confirm his diagnosis of bilateral degenerative arthritis and states that "there is a probable link between his flattening of his arches with his ankle instability leading up to his knee pain as well."  See, August 2012 private treatment records.   While the private treatment records do not provide an etiological opinion, they do support the Veteran's lay statements that his altered gait has caused him to develop a bilateral knee disability. 

The Veteran was first provided with a VA examination in connection with his claims in October 2015, at which time he was diagnosed with bilateral degenerative arthritis of the knees.  See, October 2015 VA examination.  The AOJ found the October 2015 VA examination rationale to be inadequate and an addendum opinion was provided in December 2015.  However, the Board found the addendum opinion to also be inadequate as it did not address whether the Veteran's service-connected right ankle disability caused or aggravated his claimed bilateral knee disabilities, and also appeared to provide a negative opinion based only on the lack of contemporaneous evidence.  See, April 2016 Board remand. 

Pursuant to the Board's April 2016 remand directives, the Veteran was afforded with another VA examination in connection with his claimed bilateral knee disabilities.  Stegall v. West, 11 Vet App. 268.  Although the VA examiner was not able to determine a baseline level of severity, the examiner concluded that the Veteran's service-connected right ankle disability may have altered the Veteran's gait pattern, which "can alter the normal biomechanics of the knee causing an increased risk of the development of degenerative changes."  See, January 2017 VA examination.  The VA examiner also noted that the Veteran's right knee degenerative arthritis appeared to progress faster than his left knee, which indicates that "other factors played a role in the development of degenerative arthritis other than the normal risk factors."  Id. 

Based on the medical opinion provided by the January 2017 VA examiner, and the lay testimony provided by the Veteran, the Board concludes that service connection for right knee arthritis as secondary to the service-connected right ankle disability is warranted.  The competent medical evidence of record shows that the Veteran's right knee arthritis is aggravated by his service-connected right ankle disability due to his altered gait.  Moreover, the Veteran is competent to report his symptoms, including having to compensate with his right knee as a result of his altered gait, and there is no reason to doubt his credibility in this regard as his testimony and statements have remained consistent.  Accordingly, the Board finds that service connection for right knee arthritis is warranted as secondary to the Veteran's service-connected right ankle disability.  38 U.S.C.A. § 5107(b)(West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As the claim for service connection for a right knee disability is being granted, the Board finds that there would be no useful purpose in addressing the theory of direct service connection. 


ORDER

Entitlement to service connection for right knee arthritis is granted. 


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim for entitlement to service connection for a left knee disability may be decided on the merits. 

The Veteran has claimed that his left knee disability is secondary to his service-connected right ankle disability and/or his claimed right knee disability, for which the Board is granting service connection with this decision.  The opinion provided by the January 2017 VA examiner does not clearly address whether or not the Veteran's claimed left knee disability is aggravated by his service-connected right ankle disability.  A potential relationship between the left knee and right knee disability was also not addressed.  Accordingly, an addendum opinion is required for clarification in order to determine whether or not the Veteran's claimed left knee disability is aggravated by his service-connected right ankle injury and/or right knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since November 2016 and associate them with the Veteran's claims file. 

2.  After any outstanding records have been received, submit the Veteran's entire claims file, to include a copy of this remand, to the January 2017 examiner for an addendum opinion.  If that examiner is not available, the Veteran's claims file should be provided to an appropriate medical examiner in order to provide the requested addendum.  After a review of the record, the examiner is asked to provide the following opinions: 

(a)  Whether the Veteran's claimed left knee disability is at least as likely as not caused by the Veteran's service-connected right ankle disability and/or right knee disability, to include any symptomatology associated with that disability, such as abnormal/altered gait or weight bearing. 
 
(b)  Whether the Veteran's claimed left knee disability is at least as likely as not aggravated (permanently worsened beyond the normal progression of that disease) by his service-connected right ankle disability and/or right knee disability, to include any symptomatology associated with that disability, such as abnormal/altered gait or weight bearing. 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must provide complete rationales for all opinions and conclusions reached.  If further testing or examination is determined to be warranted in order to adequately evaluate the conditions at issue, such testing is to be accomplished prior to the completion of the examination reports.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the appeal is returned to the Board, if in order. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See, 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


